Case: 18-11050     Document: 00516198440          Page: 1    Date Filed: 02/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 10, 2022
                                   No. 18-11050                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                            Plaintiff—Appellee/Cross-Appellant,

                                       versus

   Jeremy Glenn Powell,

                                          Defendant—Appellant/Cross-Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-511-1


                            ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before King, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          Jeremy Glenn Powell pleaded guilty to being a felon in possession of a
   firearm in violation of 18 U.S.C. § 922(g)(1). He was sentenced to 120-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-11050        Document: 00516198440              Page: 2       Date Filed: 02/10/2022




                                          No. 18-11050


   months imprisonment and three-years supervised release under 18 U.S.C.
   § 924(a)(2). On appeal, he argued that the district court had incorrectly
   calculated his guidelines range and that the district court abused its discretion
   by deciding to run his sentence consecutively to the undischarged portion of
   his prior federal sentence. The Government cross-appealed, arguing that the
   district court erred by deciding that Powell’s previous convictions for
   burglary and robbery were not violent felonies under the Armed Career
   Criminal Act (ACCA), 18 U.S.C. § 924(e). If a defendant “has three
   previous convictions . . . for a violent felony” then he or she is subject to a
   minimum 15-year term of imprisonment. 18 U.S.C. § 924(e)(1). We noted
   that, after the district court’s sentencing, our decision in United States v.
   Burris, 920 F.3d 942 (5th Cir. 2019), vacated and remanded, 141 S. Ct. 2781
   (2021), held that both Texas robbery-by-injury and robbery-by-threat were
   violent felonies for ACCA purposes. 1 We therefore vacated Powell’s non-
   ACCA sentence and remanded the case to the district court for resentencing
   in light of Burris. United States v. Powell, 785 F. App’x 227, 227 (5th Cir.
   2019) (per curiam). Powell petitioned the United States Supreme Court for
   a writ of certiorari.
           While his petition was pending, the Supreme Court decided in Borden
   v. United States that a crime capable of commission with “a less culpable
   mental state than purpose or knowledge,” such as “recklessness,” cannot
   qualify as a “violent felony” under 18 U.S.C. § 924(e)(2)(B) of the ACCA.
   Borden v. United States, 141 S. Ct. 1817, 1821–22, 1825 (2021) (plurality
   opinion) (noting that reckless conduct is not aimed “against the person of
   another” as the elements clause requires); id. at 1835 (Thomas, J., concurring


           1
             Although not discussed in our opinion, our court additionally decided in United
   States v. Herrold, 941 F.3d 173 (5th Cir. 2019) (en banc), that Texas burglary was a violent
   felony under the ACCA. That case was also decided after the district court’s sentencing.




                                                2
Case: 18-11050        Document: 00516198440             Page: 3      Date Filed: 02/10/2022




                                        No. 18-11050


   in the judgment) (noting that reckless conduct does not involve the “use of
   physical force” as the elements clause requires). After Borden, the Court
   granted Powell’s petition, vacated our judgment, and remanded “for further
   consideration in light of Borden.” Powell v. United States, 141 S. Ct. 2780, 2781
   (2021).
           Pre-Borden, Powell had five convictions which could qualify as violent
   felonies under the ACCA: one Texas conviction for burglary of a habitation,
   one Texas conviction for aggravated robbery-by-threat with a deadly weapon,
   one Texas conviction for robbery-by-threat, and two Texas convictions for
   robbery-by-injury. Post-Borden, it is clear that one of Powell’s convictions
   qualifies as a violent felony (his burglary conviction 2) and two of his
   convictions do not (his two robbery-by-injury convictions, as robbery-by-
   injury can be committed recklessly, Tex. Penal Code § 29.02(a)(1)).
   Therefore, Powell’s case turns on whether his two convictions involving
   robbery-by-threat are still violent felonies for ACCA purposes.
           They are. That conclusion follows from our recent decision in United
   States v. Garrett, —F.4th—, 2022 U.S. App. LEXIS 2184 (5th Cir. Jan. 25,
   2022). There, we considered whether the Texas simple robbery statute
   “create[d] a single, indivisible crime” which could be committed recklessly
   or whether the statute is “divisible into separate crimes” including robbery-
   by-threat, which can only be committed intentionally or knowingly and
   “cannot be committed through mere recklessness.” Id. at *4. That
   distinction makes all the difference when determining whether a conviction
   qualifies as a violent crime under the ACCA. When deciding whether a


           2
             Burglary is considered a violent felony under the enumerated offenses clause of
   the ACCA, 18 U.S.C. § 924(e)(2)(B)(ii), which was not at issue in Borden. Our precedent
   in Herrold therefore continues to control, and Powell’s burglary conviction continues to
   qualify under that case’s holding.




                                              3
Case: 18-11050      Document: 00516198440           Page: 4   Date Filed: 02/10/2022




                                     No. 18-11050


   crime is a violent one for ACCA purposes, we normally use what is called
   the “categorical approach” and consider “whether the statute itself
   necessarily and invariably requires the ‘use . . . or threatened use of physical
   force.’” Id. at *5 (quoting Borden, 141 S. Ct. at 1822). “[A]ny crime that can
   be committed without the use of force cannot serve as an ACCA predicate
   under the force clause, regardless of whether the actual facts of the case at
   hand indicate that force was used.” Id. at *5. And Borden teaches that a crime
   that can be committed recklessly does not satisfy the “use of force”
   requirement of the ACCA. Borden, 141 S. Ct. at 1834. Since robbery-by-
   injury can be committed recklessly, if the statute is indivisible, then no Texas
   robbery conviction could serve as a qualifying conviction under the ACCA.
          However, if the Texas simple robbery statute is divisible, then it “may
   create multiple, distinct crimes, some violent, some non-violent.” Garrett,
   2022 U.S. App. LEXIS 2184, at *5. Specifically, since robbery-by-threat
   cannot be committed recklessly, it could still constitute a violent crime for
   ACCA purposes even if robbery-by-injury could not. For divisible statutes,
   we therefore use a modified version of the categorical approach that “look[s]
   at documents in the record, such as an indictment, jury instructions, or a plea
   colloquy, for the limited purpose of determining the specific crime under the
   statute for which the defendant was charged and convicted.” Id. at *5–6
   (citing Mathis v. United States, 136 S. Ct. 2243, 2249 (2016)). If those
   documents show that the defendant was convicted of a specific crime within
   the divisible statute that requires a mental state beyond recklessness, and
   thus can be an ACCA predicate, then the conviction qualifies under the
   ACCA.
          Our court in Garrett held “that the Texas simple robbery statute is
   divisible.” Garrett, 2022 U.S. App. LEXIS 2184, at *11. We also held that
   “[r]obbery-by-threat is a violent felony because intentionally or knowingly
   threatening or placing another in fear of imminent bodily injury or death



                                          4
Case: 18-11050         Document: 00516198440               Page: 5      Date Filed: 02/10/2022




                                           No. 18-11050


   plainly constitutes the ‘threatened use of force’ under the ACCA.” Id. at
   *12 (quoting 18 U.S.C. § 924(e)(2)(B)(i)).
           In Powell’s case, as in Garrett, “[g]iven this conclusion, the remainder
   of our analysis may be addressed in short order.” Id. at *11. We apply the
   modified categorical approach and look to the indictments and plea
   colloquies to determine the exact crimes of conviction. The judicial
   confession when Powell pleaded guilty to robbery in 2001 and the
   corresponding indictment make clear that he pleaded guilty to robbery-by-
   threat. And the judicial confession and indictment for Powell’s 2008
   conviction for aggravated robbery make clear that he was charged with and
   pleaded guilty to aggravated robbery-by-threat while using or exhibiting a
   deadly weapon. 3 Neither crime can be committed recklessly, and both are
   violent crimes under the ACCA.
           Therefore, combined with his 1995 conviction for burglary, Powell has
   at least three convictions that qualify as violent felonies under the ACCA
   and must be resentenced. 4



           3
             Our court has also previously held in United States v. Lerma, 877 F.3d 628 (5th
   Cir. 2017), that the Texas aggravated robbery statute is divisible, id. at 634, and that “a
   crime under Texas Penal Code § 29.03(a)(2), that is, threatening someone with imminent
   bodily injury or death, or placing someone in fear of such, while using or exhibiting a deadly
   weapon in the course of committing theft . . . has an element the threatened use of physical
   force against the person of another” and thus is a violent felony for ACCA purposes, id. at
   636. Nothing in Borden has disturbed either holding, since the form of aggravated robbery
   considered in Lerma cannot be committed recklessly. In addition, Lerma noted that
   aggravated robbery incorporates simple robbery as an element (e.g., it “requires that a
   defendant commit robbery and meet one of several other requirements.”). Id. at 633.
   Therefore, Lerma and Garrett together show that robbery-by-threat, whether simple or
   aggravated, is a violent felony under the ACCA.
           4
            As we are vacating Powell’s entire sentence and remanding for resentencing, we
   do not address Powell’s arguments related to alleged sentencing errors. United States v.
   Akpan, 407 F.3d 360, 377 n.62 (5th Cir. 2005).




                                                 5
Case: 18-11050    Document: 00516198440         Page: 6   Date Filed: 02/10/2022




                                 No. 18-11050


         Accordingly, for the foregoing reasons, we VACATE Powell’s
   sentence and REMAND the case to the district court for resentencing.




                                      6